Title: From George Washington to George Minor, 13 April 1794
From: Washington, George
To: Minor, George


          
            Sir,
            Philadelphia 13th Aprl 1794
          
          From a letter which I have lately received from Doctr Stuart, I learn that depredations
            continue to be made upon my land on four mile run, in the County of Fairfax; & that
            you were so obliging as to inform him, that you would use your endeavours to rescue it
            from further injury if I should request it.
          This offer is kind, and I thank you for having had the goodness to make it; and do
            hereby vest you with power to watch over, & punish in any manner the Laws will
            authorise, any, and every person whatsoever who shall be found trespassing thereon.
          The growth on the land, I always considered as the most valuable part of the property;
            stripped of this, as there appears to be a strong disposition to do by lawless people,
            and the value of it is reduced in the ratio of the Trespasses.
          Sometime since, perhaps two or three years, I desired my Nephew Mr Bushrod Washington
            to bring suits against those who had been detected in taking off Wood, Hoop poles,
            &ca but what, or whether any thing resulted from it, is unknown to me at this
              moment.
          Nothing short of vigorous measures, I am now persuaded, will stop the injustice I am
            sustaining, and these I am resolved to pursue. any reasonable expence
            therefore which may be incurred in carrying this resolution into effect, & for your
            trouble, will be cheerfully paid by Sir Your Obedient Hble Servt
          
            Go: Washington
          
          
            P.S. I have directed Mr Wm Pearce my Manager to converse with you on this business
              when he shall see you in Alexandria.
          
        